Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of (Group I, claims 1-16) in the reply filed on 05/17/2022 is acknowledged.
Claims 17-20  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  Group II  there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/17/2022.

This Office Action is in response to the application filed on 05/17/2022.
             Claims 1-16 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 04/30/2020 and 11/12/2021  has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 04/30/2020 are accepted.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recite the language of “the method of claim 8,wherein adding updates…” .  The examiner believe this is an antecedent basic, the claim language should be rewritten as “the method of claim 6”.  See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of the claim.
Appropriate correction is required.
The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “connecting a source data storage system (DSS) that stores both data and metadata to a metadata management platform (MMP);
 	scanning metadata records onto the MMP from the DSS;
 	storing metadata attributes for at least one of the group consisting of directories and buckets on the DSS in a look-up table on the MMP; and
 	adding updated metadata attributes to the look-up table on the MMP for each subsequent scan of the DSS.”
Claim 1 recites the limitation of “connecting a source data storage system (DSS) that stores both data and metadata to a metadata management platform (MMP)”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “connecting” in the context of this claim encompasses the user manually interacting to collect information.  Similarly, the limitation of scanning metadata records onto the MMP from the DSS, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “scanning” in the context of this claim encompasses the user manually collect/extract information.   Similarly, the limitation of storing metadata attributes for at least one of the group consisting of directories and buckets on the DSS in a look-up table on the MMP, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “storing” in the context of this claim encompasses the user manually store/save information.  Also Similarly, the limitation of adding updated metadata attributes to the look-up table on the MMP for each subsequent scan of the DSS, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “adding update” in the context of this claim encompasses the user manually update/change information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the connecting, storing, scanning, adding update steps.  The storage system in those steps is recited at a high-level of generality (i.e., as a generic system performing a generic computer function of instruction) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a storage system the connecting, storing, scanning, adding update steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “wherein the DSS stores the metadata separate from the data, and stores the metadata attributes in at least one of the group consisting of directories or buckets separate from the data”. The claim language provides only further store metadata which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
	Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 3 recites “wherein the MMP is separate from and external to the DSS and only metadata is stored on the MMP”. The claim language provides only further management platform which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 4 recites “scanning the metadata from all the files and all the directories from the DSS onto the MMP or scanning the metadata from all the objects and all the buckets from the DSS onto the MMP”. The claim language provides only further scanning the metadata which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 5 recites “wherein the look-up table comprises a plurality of entries and each entry comprises at least one of the group consisting of a directory or bucket and its corresponding metadata attributes”. The claim language provides only further look up table which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 5 and includes all the limitations of claims 5 and 1. Claim 6 recites “adding updates to the look-up table comprises adding one or more new metadata attributes in the look-up table to at least one of the group consisting of an existing directory or an existing bucket in the one or more of the plurality of entries in the look-up table”. The claim language provides only further adding look up table which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 6 and includes all the limitations of claims 6, 5 and 1. Claim 7 recites “wherein adding updates to the look-up table comprises adding one or more new entries to the look-up table”. The claim language provides only further adding updates which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “in response to a file or object metadata record being scanned onto the MMP, inspecting a file path or an object path and extracting a directory or bucket from the file path or object path.”. The claim language provides only further response to a file/object records which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 9 is dependent on independent claim 8 and includes all the limitations of claims 8 and 1. Claim 9 recites “wherein the MMP inspects the file path and object path and extracts the directory or bucket”. The claim language provides only further inspects which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 10 is dependent on independent claim 8 and includes all the limitations of claims 8 and 1. Claim 10 recites “in response to extracting the directory or bucket from the file path or object path, performing a look up for the extracted directory or bucket in the look-up table.”. The claim language provides only further extracting the file which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 11 is dependent on independent claim 9 and includes all the limitations of claims 9, 8 and 1. Claim 11 recites “in response to the extracted directory or bucket matching an entry in the lookup table, applying any metadata attributes associated with the matching entry in the look-up table to the metadata record and storing the metadata record with the applied metadata attributes as an enhanced metadata record in the MMP having metadata attributes”. The claim language provides only further extracting the file which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 12 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 12 recites “in response to at least one of the group consisting of a file and an object being created on the connected DSS, pushing a notification containing the metadata for the at least one of the group consisting of a file and an object from the DSS to the MMP”. The claim language provides only further notify which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 13 is dependent on independent claim 12 and includes all the limitations of claims 12 and 1. Claim 12 recites “in response to the notification being pushed to the MMP, identifying the event type from the metadata as a create instruction for the at least one of the group consisting of the file and object”. The claim language provides only further notify which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 14 is dependent on independent claim 12 and includes all the limitations of claims 12 and 1. Claim 14 recites “inspecting at least one of the group consisting of the file path and the object path from the metadata pushed to the MMP and extracting from the at least one of the group consisting of the file path and object path a directory or a bucket corresponding to the at least one of the file and object created in the DSS”. The claim language provides only further inspecting which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 15 is dependent on independent claim 14 and includes all the limitations of claims 14, 12 and 1. Claim 15 recites “in response to extracting the directory or bucket from the metadata pushed to the MMP, performing a lookup to determine if the extracted directory or bucket matches a directory or bucket in the look-up table, and in response to the extracted directory or bucket matching a directory or bucket in the look-up table, attaching the metadata attributes corresponding to the matching directory or bucket in the look- up table to the metadata record to form an enhanced metadata record in the MMP having metadata attributes”. The claim language provides only further extracting which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 16 is dependent on independent claim 15 and includes all the limitations of claims 15-14, 12 and 1. Claim 16 recites “saving the enhanced metadata record having metadata attributes in the MMP”. The claim language provides only further saving/storing the records which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Accordingly, the claims 1-16 are not patent eligible.

	
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiueh et al. (US PGPUB 2014/0181119, hereinafter Chiueh), in view of Long et al. (US PGPUB 2016/0170844, hereinafter Chiueh).
As per as claim 1, Chiueh discloses:
A method of managing metadata comprising: 
 	connecting a source data storage system (DSS) that stores both data and metadata to a metadata management platform (MMP) (Chiueh, e.g., [005-007], “…storage system…the metadata management unit… including a plurality of hash buckets respectively corresponding to a plurality of index hash codes. Each of the hash buckets has a pointer pointing towards at least one entry… to build a hash memory table for recording metadata of the files…”) (The examiner asserts that storage system = DSS, metadata management unit = MMP);
 	scanning metadata records onto the MMP from the DSS (Chiueh, e.g., [0025-0026], “…he metadata management…to build or maintain the hash memory table for recording metadata of the files and further load the hash memory table into the buffer  as well as to store information recorded in the hash memory table  into the metadata database…”);
 	storing metadata attributes for at least one of the group consisting of directories and buckets on the DSS in a look-up table on the MMP (Chiueh, e.g., figs. 2-3, associating with texts description, [0026], [0028-0030], “…accelerating table lookup or data comparison tasks in metadata storage and retrieval…includes a plurality of hash buckets…includes a pointer to the blocks in which the files are stored…”); and
 	adding updated metadata attributes to the look-up table on the MMP for each subsequent scan of the DSS (Chieuh, e.g., [0026], “look up table”, [0035-0038], “… a file update request, a file deleting request, or a file relocating request is accepted, the metadata management  the bucket-based replacement policy such that files stored in the disk… updating a hash memory table when a new file is written into a disk…”).
	To make records clearer regarding to the features of “adding updated metadata attributes to the look up table” (although as stated above, Chieuh functional disclose the features of adding updated metadata to the look up table).
	However Long, in an analogous art, discloses “adding updated metadata attributes to the look up table” (Long, e.g., [0117-0118], “…change catalog is then stored within the created discovery point, and a new change catalog created for changes to be associated with a next created discovery point…” and [0167] for master file table). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Long and Chieuh to determining what changed between source/primary and backup in archiving maximum time period of acceptable risk of data loss which can restoring the backup from that date, search the restored data to identify if the data includes the desired item (Long, e.g., [007-0011]). 

As per as claim 2, the combination of Long and Chieuh disclose:
The method of claim 1, wherein the DSS stores the metadata separate from the data, and stores the metadata attributes in at least one of the group consisting of directories or buckets separate from the data (Chieuh, e.g., [0029-0031] (hash code and file/data store separately).

As per as claim 3, the combination of Long and Chieuh disclose:
The method of claim 1, wherein the MMP is separate from and external to the DSS and only metadata is stored on the MMP (Long, e.g., fig. 5, associating with texts description, [0110] and [0115], (DSS = primary node 100, MMP = Intelligence node 120).

As per as claim 4, the combination of Long and Chieuh disclose:
The method of claim 1, comprising scanning the metadata from all the files and all the directories from the DSS onto the MMP or scanning the metadata from all the objects and all the buckets from the DSS onto the MMP (Chiueh, e.g., [0037-0038], [0040]).

As per as claim 5, the combination of Long and Chieuh disclose:
The method of claim 1, wherein the look-up table comprises a plurality of entries and each entry comprises at least one of the group consisting of a directory or bucket and its corresponding metadata attributes (Chiueh, e.g., [0025-0026],  “… accelerating table lookup or data comparison tasks in metadata storage and retrieval and hence accelerating tasks in file storage and retrieval…” and [0028], [0030] disclose plurality of hash buckets/directory).

As per as claim 6, the combination of Long and Chieuh disclose:
The method of claim 5, wherein adding updates to the look-up table comprises adding one or more new metadata attributes in the look-up table to at least one of the group consisting of an existing directory or an existing bucket in the one or more of the plurality of entries in the look-up table (Chieuh, e.g., [0026], “look up table”, [0035-0038], “… a file update request, a file deleting request, or a file relocating request is accepted, the metadata management  the bucket-based replacement policy such that files stored in the disk… updating a hash memory table when a new file is written into a disk…”) and (Long, e.g., [0117-0118], “…change catalog is then stored within the created discovery point, and a new change catalog created for changes to be associated with a next created discovery point…”).

As per as claim 7, the combination of Long and Chieuh disclose:
The method of claim 8, wherein adding updates to the look-up table comprises adding one or more new entries to the look-up table (Long, e.g., [0117-0118], “…change catalog is then stored within the created discovery point, and a new change catalog created for changes to be associated with a next created discovery point…”).

As per as claim 8, the combination of Long and Chieuh disclose:
The method of claim 1, further comprising, in response to a file or object metadata record being scanned onto the MMP, inspecting a file path or an object path and extracting a directory or bucket from the file path or object path (Chiueh, e.g., [0025-0026] and [0028], [0030], “…a complete path and a file name of the file… accelerating table lookup or data comparison tasks in metadata storage and retrieval and hence accelerating tasks in file storage and retrieval…”) and see (Long, e.g., [0034], [0087],[0109-0110], “all new changes are tracked and protected”).

As per as claim 9, the combination of Long and Chieuh disclose:
The method of claim 8, wherein the MMP inspects the file path and object path and extracts the directory or bucket (Long, e.g., [0034], [0087],[0109-0110], “all new changes are tracked and protected”, and [0127], “…The file metadata includes file name, path, size, owner, group, and access rights information for each file, and specific to any point in time. With the metadata restored, the PART may provide file identification information, such as directory listings…”).

As per as claim 10, the combination of Long and Chieuh disclose:
The method of claim 8, further comprising, in response to extracting the directory or bucket from the file path or object path, performing a look up for the extracted directory or bucket in the look-up table (Chiueh, e.g., [0025-0026] and [0028], [0030], “…a complete path and a file name of the file… accelerating table lookup or data comparison tasks in metadata storage and retrieval and hence accelerating tasks in file storage and retrieval…”) and (Long, e.g., [0034], [0087],[0109-0110], “all new changes are tracked and protected”, and [0127], “…The file metadata includes file name, path, size, owner, group, and access rights information for each file, and specific to any point in time. With the metadata restored, the PART may provide file identification information, such as directory listings…”).

As per as claim 11, the combination of Long and Chieuh disclose:
The method of claim 9, further comprising, in response to the extracted directory or bucket matching an entry in the lookup table, applying any metadata attributes associated with the matching entry in the look-up table to the metadata record and storing the metadata record with the applied metadata attributes as an enhanced metadata record in the MMP having metadata attributes (Chiueh, e.g., [0025-0026] and [0028], [0030], “…using the hash code to look for matches in a table…accelerating table lookup or data comparison tasks in metadata storage and retrieval and hence accelerating tasks in file storage and retrieval…”).

As per as claim 12, the combination of Long and Chieuh disclose:
The method of claim 1, further comprising, in response to at least one of the group consisting of a file and an object being created on the connected DSS, pushing a notification containing the metadata for the at least one of the group consisting of a file and an object from the DSS to the MMP (Chiueh, e.g., [0044], (notify with any changes of the physical addresses and update is completed).


As per as claim 13, the combination of Long and Chieuh disclose:
The method of claim 12, further comprising, in response to the notification being pushed to the MMP, identifying the event type from the metadata as a create instruction for the at least one of the group consisting of the file and object (Chiueh, e.g., [0044], (notify with any changes of the physical addresses and update is completed).

As per as claim 14, the combination of Long and Chieuh disclose:
The method of claim 12, further comprising inspecting at least one of the group consisting of the file path and the object path from the metadata pushed to the MMP and extracting from the at least one of the group consisting of the file path and object path a directory or a bucket corresponding to the at least one of the file and object created in the DSS (Chiueh, e.g., [0025-0026] and [0028], [0030], “…using the hash code to look for matches in a table…accelerating table lookup or data comparison tasks in metadata storage and retrieval and hence accelerating tasks in file storage and retrieval…”).

As per as claim 15, the combination of Long and Chieuh disclose:
The method of claim 14, further comprising, in response to extracting the directory or bucket from the metadata pushed to the MMP, performing a lookup to determine if the extracted directory or bucket matches a directory or bucket in the look-up table, and in response to the extracted directory or bucket matching a directory or bucket in the look-up table, attaching the metadata attributes corresponding to the matching directory or bucket in the look- up table to the metadata record to form an enhanced metadata record in the MMP having metadata attributes (Chiueh, e.g., [0025-0026] and [0028], [0030], “…using the hash code to look for matches in a table…accelerating table lookup or data comparison tasks in metadata storage and retrieval and hence accelerating tasks in file storage and retrieval…”).

As per as claim 16, the combination of Long and Chieuh disclose:
The method of clam 15, further comprising saving the enhanced metadata record having metadata attributes in the MMP (Chiueh, e.g., [0030-0031] and [0037], “…the new file is written in the first sector of the physical address so that if there are more than one file is identified after the hash code matching process… the physical address of the new file may require to be obtained from the file system …The key of the new file may be embedded into the physical address at which the new file is stored … applied to the key of the new file so as to generate the index hash code corresponding to the new file…”).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to storing, sorting, organizing, managing and search data and metadata.

a.	Geldman et al. (US PGPUB 2018/0032540, hereafter Geldman); “Method and System for Implementing Reverse Directory Lookup using Hashed file Metadata” disclose calculating using a hash function, a hash value of file name, upon creating a new file in a file system which responsive to an inquiry of a file name associated with the desirable ID and search for a corresponding file name for the desirable ID at a bucket storing all files associated with this bucket according to their filename’s hash values.
Geldman also teaches directory/buckets and lookup table ([0010-0012], [0028]).
Geldman further teaches metadata of file [0032], and files storing in the directory/buckets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163